IN THE
              ARIZONA COURT OF APPEALS
                            DIVISION TWO


                      THE STATE OF ARIZONA,
                     Petitioner/Cross-Respondent,

                                   v.

                         RONNIE ROY VERA,
                     Respondent/Cross-Petitioner.

                     No. 2 CA-CR 2014-0154-PR
                      Filed September 16, 2014


    Petition for Review from the Superior Court in Pima County
                           No. CR51483
                The Honorable Kyle A. Bryson, Judge

             REVIEW GRANTED; RELIEF GRANTED


                              COUNSEL

Barbara LaWall, Pima County Attorney
By Jacob R. Lines, Deputy County Attorney, Tucson
Counsel for Petitioner/Cross-Respondent

Arizona Justice Project
By Natman Schaye, Tucson
Counsel for Respondent/Cross-Petitioner


                              OPINION

Presiding Judge Kelly authored the opinion of this Court, in which
Chief Judge Eckerstrom and Judge Howard concurred.
                         STATE v. VERA
                        Opinion of the Court


K E L L Y, Presiding Judge:

¶1            The state seeks review of the trial court’s January 2014
ruling granting relief on Ronnie Vera’s petition for post-conviction
relief, filed pursuant to Rule 32, Ariz. R. Crim. P. Vera has filed a
cross-petition and maintains the court abused its discretion in
denying his request for immediate release from prison. We grant
review and, for the following reasons, we grant relief to the state
and vacate the court’s order directing that Vera be resentenced.
Specifically, we conclude legislation enacted after the court’s ruling
now provides Vera an adequate remedy for his claim. We deny
Vera’s cross-petition as moot in light of this resolution.

                              Background

¶2          Vera was convicted of first-degree murder and two
counts of first-degree burglary, committed in October 1995, and
sentenced to “life without parole for twenty-five (25) years” for the
murder and concurrent terms for the burglaries. In affirming his
convictions and sentences on appeal, we described the facts as
follows:

            Sixteen-year-old Vera and his friend, Greg
            Valencia, were on foot in a condominium
            complex. Vera stole a bicycle from inside
            the walled patio of a condominium . . . .
            Later, at about 10:30 p.m., he was riding the
            stolen bicycle when Valencia entered
            another walled patio in the same complex
            to steal a second bicycle . . . . The victim
            and his wife heard what sounded like their
            patio gate rattling, and the victim went
            outside to investigate. The victim
            confronted the two youths in a common
            area outside the victim’s patio and
            attempted to restrain them. Vera threw the
            first bicycle at the victim and ran; Valencia
            then drew a handgun and shot the victim
            once, fatally. After a transfer hearing in
                                  2
                          STATE v. VERA
                         Opinion of the Court

             juvenile court, Vera was tried as an adult.
             The state prosecuted him for first-degree
             murder on a felony murder theory, with a
             predicate felony of burglary.

State v. Vera, Nos. 2 CA-CR 96-0657, 2 CA-CR 98-0544-PR
(consolidated) (memorandum decision filed Aug. 31, 2000).

¶3           In his Rule 32 petition below, Vera argued that Miller v.
Alabama, ___ U.S. ___, 132 S. Ct. 2455 (2012), was a significant change
in the law that entitled him to relief, see Rule 32.1(g), Ariz. R.
Crim. P., and that his sentence violated the Eighth Amendment
under the rule announced in that case. In Miller, the Supreme Court
held “the Eighth Amendment forbids a sentencing scheme that
mandates life in prison without possibility of parole for juvenile
offenders.” ___ U.S. at ___, 132 S. Ct. at 2469. The trial court agreed,
concluding Miller applied retroactively to Vera’s case and writing
that it could not “find that the possibility of commutation or pardon
is equivalent to parole.” The court explained, “[A]lthough the
sentencing court exercised some discretion to decide whether to
sentence petitioner to natural life without possibility of release or life
without possibility of release for 25 years, the abolition of parole by
the legislature essentially made the life sentence [without parole]
mandatory.” The court concluded Vera’s sentence violated the
Eighth Amendment under the rule announced in Miller, granted his
petition for post-conviction relief, and scheduled the case for
resentencing.

¶4           On April 1, 2014, the trial court denied a motion for
rehearing in which the state had argued Miller did not apply
retroactively to Vera’s sentence; the state then had thirty days to
petition this court for review of the court’s rulings, see Ariz. R.
Crim. P. 32.9(a), (c), and the court granted a motion to stay Vera’s
resentencing pending our review. Later that month, the Arizona
legislature passed H.B. 2593 and thereby enacted A.R.S. § 13-716,
which appears to provide parole eligibility for Vera and other
similarly sentenced juvenile offenders after their mandatory
minimum terms have been served. 2014 Ariz. Sess. Laws, ch. 156,
§ 2. Section 13-716 is effective as of July 24, 2014. See True v. Stewart,
199 Ariz. 396, n.1, 18 P.3d 707, 708 n.1 (2001).
                                    3
                           STATE v. VERA
                          Opinion of the Court

¶5             On April 23, the state asked the trial court to lift the stay
and reconsider its ruling in light of the new law, and, on May 1, the
state filed its petition for review in this court. The court denied the
motion to reconsider, concluding it lacked jurisdiction “to take any
action except that in furtherance” of this court’s review.

                               Discussion

¶6           On review, the state argues Vera’s claim is defeated by
the legislature’s recent enactment of § 13-716, which provides,

             Notwithstanding any other law, a person
             who is sentenced to life imprisonment with
             the possibility of release after serving a
             minimum number of calendar years for an
             offense that was committed before the
             person attained eighteen years of age is
             eligible for parole on completion of service
             of the minimum sentence, regardless of
             whether the offense was committed on or
             after January 1, 1994. If granted parole, the
             person shall remain on parole for the
             remainder of the person’s life except that
             the person’s parole may be revoked
             pursuant to § 31-415.1

In the alternative, the state maintains Miller does not apply
retroactively to cases on collateral review; that Arizona law, even
before the enactment of § 13-716, did not violate the rule in Miller;
and that Vera’s claim is not ripe for review.

¶7          Vera argues the trial court correctly found Miller
applied retroactively and entitled him to relief. Relying on State v.

      1The   legislature also amended A.R.S. § 41-1604.09, which
governs parole eligibility certification, to provide that section applies
not only to prisoners whose offenses were committed before January
1, 1994, but also to “[a] person who is sentenced to life imprisonment
and who is eligible for parole pursuant to section 13-716.” 2014
Ariz. Sess. Laws, ch. 156, § 3.

                                     4
                          STATE v. VERA
                         Opinion of the Court

Brita, 158 Ariz. 121, 124, 761 P.2d 1025, 1028 (1988) and Burns v.
Davis, 196 Ariz. 155, ¶ 40, 993 P.2d 1119, 1129 (App. 1999), he argues
it is “‘highly undesirable’” for this court “to address issues not
decided below,” such as the effect of § 13-716 on his claim. He also
argues the recent legislation may not be applied retroactively and, in
any event, provides an insufficient remedy for his Miller claim.

Consideration of § 13-716 on Review

¶8           Vera is correct that we ordinarily do not consider issues
on review that have not been considered and decided by the trial
court; this is particularly true when we are reviewing a court’s
decision to grant or deny post-conviction relief under Rule 32. See
State v. Ramirez, 126 Ariz. 464, 468, 616 P.2d 924, 928 (App. 1980)
(appellate court does not consider issues raised for first time in
petition for review); see also Ariz. R. Crim. P. 32.9(c)(1)(ii) (petition
for review “shall contain . . . issues which were decided by the trial
court and which the defendant wishes to present to the appellate
court for review”).

¶9            In the context of direct appeals, we have recognized the
rule that “an appealing party may not urge as grounds for reversal a
theory which he failed to present below” as one of procedure, not
jurisdiction. Stokes v. Stokes, 143 Ariz. 590, 592, 694 P.2d 1204, 1206
(App. 1984). We may suspend the rule in our discretion when “‘the
facts are fully developed, undisputed, and the issue can be resolved
as a matter of law’ or when the question is one of statewide public
importance.” Sw. Non-Profit Hous. Corp. v. Nowak, 234 Ariz. 387, n.7,
322 P.3d 204, 210 n.7 (App. 2014), quoting State ex rel. Horne v.
Campos, 226 Ariz. 424, n.5, 250 P.3d 201, 205 n.5 (App. 2011).

¶10          We find these authorities persuasive. Our decision to
consider the recent legislation also is influenced by the unusual
circumstances in this case. First, there has been no waiver by the
state; § 13-716 was not enacted until after the state had filed its
motion for rehearing pursuant to Rule 32.9. Nonetheless, the trial
court properly denied the state’s subsequent motion for
reconsideration; Rule 32.9 provides only for a motion for rehearing,
and does not authorize a motion for reconsideration filed after a
request for rehearing has been denied. In addition, this petition for

                                   5
                         STATE v. VERA
                        Opinion of the Court

review has been filed by the state, which has no opportunity to seek
relief under Rule 32 and has limited opportunity for review of the
trial court’s decision.2

¶11          In addition, the effect of § 13-716 is a question “of
substantive law,” and “the parties may present the issue as
thoroughly in the appellate court as it could have been presented
below, without injury to either one.” Town of S. Tucson v. Bd. of
Supervisors, 52 Ariz. 575, 583, 84 P.2d 581, 584 (1938). The parties
have done so here. And, because our eventual review of a trial
court’s ruling on the issue would be de novo, see State v. Decenzo, 199
Ariz. 355, ¶ 2, 18 P.3d 149, 150 (App. 2001), our consideration now
“impels the speedy enforcement of a right, or redress of a wrong,
and, as a correct exposition of the law, is appropriate to the facts
involved,” Rubens v. Costello, 75 Ariz. 5, 9, 251 P.2d 306, 308 (1952).

Miller Claim

¶12          In concluding that a state could not, consistent with the
Eighth Amendment, mandate a life sentence without parole for a
juvenile homicide offender, the Supreme Court in Miller relied on
past decisions in which it concluded the Eighth Amendment
prohibited the death penalty for offenders who had been under the
age of eighteen when their crimes were committed, Roper v.
Simmons, 543 U.S. 551, 578 (2005), and also prohibited a sentence of
life without parole for a juvenile offender who had committed a
non-homicide offense, Graham v. Florida, 560 U.S. 48, 82 (2010). The
Court reasoned that because “juveniles have diminished culpability
and greater prospects for reform,” they “are constitutionally
different from adults for purposes of sentencing.” Miller, ___ U.S. at
___, 132 S. Ct. at 2464, citing Graham, 560 U.S. at 68 (“juveniles have


      2For   example, we might decline to consider a Rule 32
petitioner’s request for review and relief based on recent legislation
that had not been available for the trial court’s consideration,
knowing that the petitioner could initiate a subsequent Rule 32
proceeding alleging a non-precluded claim based on a significant
change in the law. See Ariz. R. Crim. P. 32.1(g). The state has no
such opportunity.

                                  6
                          STATE v. VERA
                         Opinion of the Court

lessened culpability [and therefore] are less deserving of the most
severe punishments”).

¶13          In Graham, the Court had held that, although “[a] State
is not required to guarantee eventual freedom” for juvenile non-
homicide offenders sentenced to life in prison, it must provide
“some meaningful opportunity to obtain release based on
demonstrated maturity and rehabilitation.” 560 U.S. at 70, 75
(finding “remote possibility” of executive clemency insufficient to
“mitigate the harshness of the sentence”); accord Miller, ___ U.S. at
___, 132 S. Ct. at 2469 (addressing sentencing option required for
juvenile homicide offenders). The Court in Miller stated Graham had
“suggested a distinctive set of legal rules” for sentencing juvenile
offenders to life imprisonment without parole, “[i]n part because we
viewed this ultimate penalty for juveniles as akin to the death
penalty.” Miller, ___ U.S. at ___, 132 S. Ct. at 2466, citing Graham, 560
U.S. at 60-61, 69-71.

¶14           Accordingly, the Court also relied on its past rulings
“demanding individualized sentencing when imposing the death
penalty” and its particular insistence “that a sentencer have the
ability to consider the ‘mitigating qualities of youth.’” Miller, ___
U.S. at ___, 132 S. Ct. at 2467, quoting Johnson v. Texas, 509 U.S. 350,
367 (1993). Although the Court did not “foreclose a sentencer’s
ability” to impose, under state law, a life sentence without parole for
a particular juvenile homicide offender, it held laws in Alabama and
Arkansas mandating such sentences violated the Eighth
Amendment because, “by their nature,” they “preclude a sentencer
from taking account of an offender’s age and the wealth of
characteristics and circumstances attendant to it.” Id. at ___, ___, 132
S. Ct. at 2467, 2469.           The Court concluded the “risk of
disproportionate punishment” required a sentencing court to “take
into account how children are different, and how those differences
counsel against irrevocably sentencing them to a lifetime in prison.”
Id. at ___, 132 S. Ct. at 2469.

¶15          When Vera committed his offenses in October 1995,
Arizona law provided that a person convicted of first-degree murder
“shall suffer death or imprisonment in the custody of the state
department of corrections for life.” See former A.R.S. § 13-703(A),
                                   7
                          STATE v. VERA
                         Opinion of the Court

1993 Ariz. Sess. Laws, ch. 153, § 1.3 But the statute provided for two
types of life sentences, “natural life” and “life.” Id. Specifically, a
sentencing court could “order that the defendant not be released on
any basis for the remainder of the defendant’s natural life,” and a
natural life sentence was “not subject to commutation or parole,
work furlough or work release.” Id. As an alternative, the statute
provided, “If the court does not sentence the defendant to natural
life, the defendant shall not be released on any basis until the
completion of the service of twenty-five calendar years . . . .” Id.

¶16          The statute also included a defendant’s age among the
mitigating circumstances a court must consider “[i]n determining
whether to impose a sentence of death or life imprisonment.” § 13-
703(E). And, in Vera’s case, the trial court stated at sentencing that it
was imposing the “lesser sentence” of “life without parole for 25
calend[a]r years” based on the mitigating factors of Vera’s age and
his “somewhat lesser role” in the circumstances that caused the
victim’s death.

¶17         On its face, the Arizona statute did not mandate a life
sentence without parole, but provided a lesser alternative that
resembled “life with the possibility of parole” and allowed a
sentencer to “tak[e] account of an offender’s age” as a reason to
impose that lesser term. Miller, ___ U.S. at ___, ___, 132 S. Ct. at
2460, 2467. Nonetheless, the trial court’s observations about Vera’s
sentence were correct at the time of its ruling granting post-
conviction relief: Because the Arizona legislature had eliminated
parole for all offenders who committed offenses after January 1,
1994, and replaced it with a system of “earned release credits,” see

      3Section   13-703 was amended multiple times after 1993. See
1999 Ariz. Sess. Laws, ch. 104, § 1; 2001 Ariz. Sess. Laws, ch. 260, § 1;
2002 Ariz. Sess. Laws 5th Spec. Sess., ch. 1, § 1; 2003 Ariz. Sess. Laws,
ch. 255, § 1; 2005 Ariz. Sess. Laws, ch. 166, § 2; 2005 Ariz. Sess. Laws,
ch. 188, § 3; 2005 Ariz. Sess. Laws, ch. 325, § 2. In 2008, it was
renumbered A.R.S. § 13-751, 2008 Ariz. Sess. Laws, ch. 301, §§ 26, 38,
and § 13-751 was again amended in 2012, 2012 Ariz. Sess. Laws, ch.
207, § 2. None of these subsequent amendments affect our analysis
of the relevant provisions.

                                   8
                          STATE v. VERA
                         Opinion of the Court

1993 Ariz. Sess. Laws, ch. 255, § 86—which has no ready application
to an indeterminate life sentence—Vera’s “only possibilities for
release . . . would be through a pardon or commutation by the
governor,” see generally, A.R.S. § 31-402(C)(4).4   Thus, Vera has
argued, and the court agreed, that in Arizona, a sentence of life
imprisonment without parole was, in effect, mandatory, in violation
of the rule announced in Miller.

¶18          The Arizona Legislature’s recent enactment of § 13-716
appears to provide a juvenile sentenced to a twenty-five year to life
term with “some meaningful opportunity to obtain release based on
demonstrated maturity and rehabilitation.” Graham, 560 U.S. at 75.
Because we conclude § 13-716 provides an adequate remedy for
Vera’s Miller claim, we need not consider whether, before that
statute was enacted, Arizona law was consistent with the rule
announced in Miller, or whether Miller applies retroactively to cases
on collateral review. We will, however, address Vera’s arguments
that § 13-716 may not be applied retroactively to his sentence and
provides an insufficient remedy for his claim.

Section 13-716 Not Retroactive

¶19         Vera contends the application of § 13-716 to his sentence
would be “retroactive,” in violation of A.R.S. § 1-2445 and “the
separation of powers established by Article 3 of the Arizona
Constitution.” As an initial matter, we agree with the state that

      4“[T]he   board of executive clemency . . . . [s]hall receive
petitions from individuals, organizations or the department [of
corrections] for review and commutation of sentences and
pardoning of offenders in extraordinary cases and may make
recommendations to the governor.” § 31-402(C)(4). “[T]he governor
retains ultimate authority to grant or deny a recommended
commutation.” McDonald v. Thomas, 202 Ariz. 35, ¶ 12, 40 P.3d 819,
824 (2002); see also Wigglesworth v. Mauldin, 195 Ariz. 432, ¶ 24, 990
P.2d 26, 33 (App. 1999) (under present law, “an Arizona governor’s
discretion to act on the Board’s recommendations remains
unfettered, subjective, arbitrary, and a matter of grace”).
      5“No   statute is retroactive unless expressly declared therein.”

                                   9
                          STATE v. VERA
                         Opinion of the Court

§ 13-716 is not a “retroactive” statute. “The fact that [a statute] may
in application relate to antecedent events does not make it
retroactive in application.” Tyree v. Moran, 113 Ariz. 275, 277, 550
P.2d 1076, 1078 (1976).

¶20          In Tyree, an inmate sought the “temporar[y] release[]”
afforded by an amended parole statute that did not take effect until
after he had been sentenced. Id. at 276-77, 550 P.2d at 1077-78. In
rejecting the argument that the amendment applied only to inmates
sentenced after its effective date, the court reasoned, “The
amendment is remedial in nature, and such statutes do not normally
come within the rule against retrospective operation.” Id. In
addition, the court observed the amendment “[did] not alter the
penalty which was attached to any offense, nor create a new penalty,
nor change the sentence imposed” and concluded it “was meant to
be effective as to all prisoners irrespective of the date of imposition
of sentence.” Id.

¶21         Similarly, § 13-716 does not alter Vera’s penalty, create
an additional penalty, or change the sentence imposed. As this court
has explained,

             Courts have power to impose sentences
             only as authorized by statute and within
             the limits set down by the legislature.
             Whether or not a prisoner is eligible for
             release on parole or absolute discharge is
             not for courts to decide—it is within the
             control of the board of [executive
             clemency] . . . or the department of
             corrections.

State v. Harris, 133 Ariz. 30, 31, 648 P.2d 145, 146 (App. 1982) (citation
omitted). Section 13-716 affects only the implementation of Vera’s
sentence by establishing his eligibility for parole after he has served




                                   10
                          STATE v. VERA
                         Opinion of the Court

the minimum term of twenty-five years. It is a remedial statute that
affects future events; it is not a “retroactive” statute.6

¶22           Neither are we persuaded by Vera’s argument that § 13-
716 impermissibly infringes on the role of the judiciary. Vera relies
on State v. Murray, 194 Ariz. 373, 982 P.2d 1287 (1999), for the
proposition that the legislature may not “‘change the legal
consequence of events completed before [a] statute’s enactment,’”
because “[t]he substantive legal consequence of past events is
determined by the law in effect at the time of the event, and the
determination of that law is for the courts to decide.” Id. ¶ 6, quoting
San Carlos Apache Tribe v. Superior Court, 193 Ariz. 195, ¶ 16, 972 P.2d
179, 189 (1999) (alteration in Murray). But our supreme court has
limited this statement, explaining that Murray involved “a statute
retroactively restricting a defendant’s vested right to parole
eligibility.” State v. Montes, 226 Ariz. 194, ¶ 13, 245 P.3d 879, 882
(2011). The court observed, “In holding that the statute violated
separation of powers, we noted that parole eligibility on sentencing
is a ‘substantive right’ and the Legislature ‘may not disturb vested
substantive rights by retroactively changing the law that applies to
completed events.’” Id. ¶¶ 11, 13 (legislature “does not violate
separation of powers when it acts to make a law retroactive without
disturbing vested rights, overruling a court decision, or precluding
judicial decision-making”), quoting Murray, 194 Ariz. 373, ¶ 6, 982
P.2d at 1289. In contrast to the statute at issue in Murray, § 13-716
does not impair vested rights. Rather, it affords an additional
opportunity for release for juveniles sentenced to life imprisonment,
available only after their mandatory minimum terms have been
served.7


      6Accordingly,   although we agree that Vera’s “constitutional
claim is moot” as a result of § 13-716, State v. Randles, 693 Ariz. Adv.
Rep. 3, ¶ 10 (Ct. App. Aug. 21, 2014), we do not agree with that
court’s conclusion that the statute “applies retroactively,” and we
see no need to “modify [a defendant’s] sentence in accordance with”
§ 13-716, as the court did in that case, id.
      7Conversely, Vera’s concern “that any remedy provided by
the legislature may be quickly modified or withdrawn” appears to
                                11
                         STATE v. VERA
                        Opinion of the Court

Individualized Sentencing Requirement

¶23           Relying on People v. Gutierrez, 324 P.3d 245 (Cal. 2014),
Vera also argues the enactment of § 13-716 “does not remedy the
unconstitutional life sentence the judge was required to impose,”
because “Miller made clear that judges must have discretion at
sentencing.” In Gutierrez, the California Supreme Court concluded
that recent legislation had failed to remedy the imposition of
presumptive life sentences without parole for juvenile homicide
offenders. Id. at 266-67. The legislation permitted such offenders to
petition for resentencing after serving fifteen, twenty, or twenty-four
years in prison. Id. Noting the Supreme Court’s emphasis in Miller
on individualized sentencing, the court concluded this was
insufficient to remedy a sentencing court’s “underlying judgment of
the offender’s incorrigibility ‘at the outset,’” and remanded the cases
for resentencing. Id. at 267, 270, quoting Graham, 560 U.S. at 75.

¶24          But in this case, the trial court exercised discretion,
consistent with Miller, in considering whether to impose a sentence
of natural life or the “lesser sentence” of life without release for
twenty-five years. It expressly considered Vera’s age as a mitigating
factor when it imposed “the lesser sentence” available. And, in
imposing a sentence of “life without parole for twenty-five (25)
years,” the court clearly believed this alternative sentence would
provide Vera with a meaningful opportunity of release, telling Vera,

            Your life is not over. What you do with the
            rest of it is up to you on a daily basis. You
            can between now and the time you get out
            of prison, and one day you will, you can
            educate yourself and you can be become a
            spokesperson so that perhaps your
            influence will prevent some other young
            person from dropping out of school and
            becoming involved in a situation where


be foreclosed by Murray, at least to the extent such future legislation
would impair substantive rights now afforded by § 13-716. See
Murray, 194 Ariz. 373, ¶ 6, 982 P.2d at 1289.

                                  12
                          STATE v. VERA
                         Opinion of the Court

             guns are used by people who are utterly
             clueless about the consequences.

Nonetheless, Vera is correct that, when his sentence was imposed,
the court had been mistaken about the availability of parole or other
systematic release and that, in fact, his “only possibility of release
after 25 years [would have been] through a pardon or commutation
by the governor.” See A.R.S. §§ 31-402(C), 31-443.8

¶25           We conclude the sentencing court’s misunderstanding
about the law did not affect its exercise of discretion in considering
and imposing what it believed to be a meaningfully lesser term of
imprisonment, based “fundamentally” on Vera’s age. See Harris, 133
Ariz. at 31, 648 P.2d at 146 (prisoner’s eligibility for release “is not
for courts to decide” at sentencing).

¶26           We cannot agree that Arizona’s sentencing statute
violated the rule in Miller by “preclud[ing] a sentencer from taking
account of an offender’s age and the wealth of characteristics and
circumstances attendant to it.” Miller, ___ U.S. at ___, ___, 132 S. Ct.
at 2467, 2469. To the contrary, at all times relevant to this decision,
the sentencing statute has provided what appears to be a lesser
alternative to a sentence of “natural life,” which renders a defendant
ineligibile “for commutation, parole, work furlough, work release or
release from confinement on any basis.” § 13-751(A); see also 1993
Ariz. Sess. Laws, ch. 153, § 1. Thus, when the Court in Miller
counted Arizona among “the 29 jurisdictions mandating life without
parole for children,” it did not refer to the sentencing statute alone,
but considered it in the context of the release statute that eliminated
parole for offenses committed after 1994. Miller, ___ U.S. at ___ &



      8As   one court observed, in addressing the application of
earned release credits under the “‘old code’” as it existed in 1974, “it
is impossible to deduct time from an indeterminate denominate—a
person’s life.” Escalanti v. Dep’t of Corr., 174 Ariz. 526, 528, 851 P.2d
151, 153 (App. 1993) (“as a practical matter,” parole-eligible prisoner
sentenced to twenty-five years to life “will not receive any reduction
in his sentence because of any statutory credits”).

                                   13
                        STATE v. VERA
                       Opinion of the Court

n.13, 132 S. Ct. at 2473 & n.13, citing A.R.S. §§ 13-752 and 41-
1604.09(I).

¶27          The Arizona legislature has now remedied that
circumstance. By enacting § 13-716, it has provided Vera and
similarly situated prisoners an opportunity for parole, consistent
with the “meaningful opportunity” for release contemplated by
Miller and Graham. Graham, 560 U.S. at 75.

                            Disposition

¶28         For the foregoing reasons, we grant relief on the State’s
petition for review, and deny as moot Vera’s cross-petition for
review seeking immediate release. We vacate the trial court’s order
granting Vera relief and directing that he be resentenced.




                                 14